Citation Nr: 1003165	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 70 percent.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated at 20 percent.

3.  Entitlement to an initial rating in excess of 30 percent 
for ischemic heart disease with typical anginal episodes, as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial rating in excess of 30 percent 
for diabetic nephropathy, as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy, right lower extremity, as 
secondary to service-connected diabetes mellitus.

6.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy, left lower extremity, as secondary 
to service-connected diabetes mellitus.

7.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, right hand (dominant), as 
secondary to service-connected diabetes mellitus.

8.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, left hand (non-dominant), as 
secondary to service-connected diabetes mellitus.

9.  Entitlement to an initial compensable rating for erectile 
dysfunction, as secondary to service-connected diabetes 
mellitus.

10.  Entitlement to a higher rate for special monthly 
compensation based on the loss of use of a creative organ.

11.  Entitlement to an initial compensable rating for 
onychomycosis of the big toenail, right foot, as secondary to 
service-connected diabetes mellitus.

12.  Entitlement to an initial compensable rating for 
onychomycosis of the big toenail, left foot, as secondary to 
service-connected diabetes mellitus.

13.  Entitlement to an initial compensable rating for 
bilateral diabetic retinopathy, as secondary to service-
connected diabetes mellitus.

14.  Entitlement to an effective date earlier than December 
20, 2002 for an increased evaluation of 70 percent for PTSD.

15.  Entitlement to an effective date earlier than July 16, 
1998 for the grant of service connection for diabetes 
mellitus.

16.  Entitlement to an effective date earlier than August 20, 
2004 for the grant of service connection for ischemic heart 
disease with typical anginal episodes, as secondary to 
service-connected diabetes mellitus.

17.  Entitlement to an effective date earlier than August 20, 
2004 for the grant of service connection for diabetic 
nephropathy, as secondary to service-connected diabetes 
mellitus.

18.  Entitlement to an effective date earlier than April 4, 
2003 for the grant of service connection for peripheral 
neuropathy, right lower extremity, as secondary to service-
connected diabetes mellitus.

19.  Entitlement to an effective date earlier than April 4, 
2003 for the grant of service connection for peripheral 
neuropathy, left lower extremity, as secondary to service-
connected diabetes mellitus.

20.  Entitlement to an effective date earlier than August 20, 
2004 for the grant of service connection for peripheral 
neuropathy, right hand (dominant), as secondary to service-
connected diabetes mellitus.

21.  Entitlement to an effective date earlier than August 20, 
2004 for the grant of service connection for peripheral 
neuropathy, left hand (non-dominant), as secondary to 
service-connected diabetes mellitus.

22.  Entitlement to an effective date earlier than November 
1, 2001 for the grant of service connection for erectile 
dysfunction, as secondary to service-connected diabetes 
mellitus.

23.  Entitlement to an effective date earlier than November 
1, 2001 for the grant of special monthly compensation due to 
loss of use of a creative organ.

24.  Entitlement to an effective date earlier than August 20, 
2004 for the grant of service connection for onychomycosis of 
the big toenail, right foot, as secondary to service-
connected diabetes mellitus.

25.  Entitlement to an effective date earlier than August 20, 
2004 for the grant of service connection for onychomycosis of 
the big toenail, left foot, as secondary to service-connected 
diabetes mellitus.

26.  Entitlement to an effective date prior to February 5, 
2003 for the grant of service connection for bilateral 
diabetic retinopathy, as secondary to service-connected 
diabetes mellitus.

27.  Entitlement to an effective date prior to December 20, 
2002 for the grant of total disability based on individual 
unemployability (TDIU).





ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service served from June 1966 to April 
1970.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) from February 2004 and September 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In the February 2004 decision, the RO granted 
an increased rating for the Veteran's PTSD to 70 percent, 
effective from December 20, 2002, the date of receipt of the 
Veteran's increased rating claim.  It also granted TDIU, 
effective from December 20, 2002, and continued the Veteran's 
20 percent evaluation for diabetes mellitus.  In March 2004, 
the Veteran timely filed a Notice of Disagreement (NOD), 
objecting to the 70 percent rating and December 20, 2002 
effective date assigned for PTSD, as well as the effective 
date of December 20, 2002 assigned for his TDIU rating and 
the continuation of only a 20 percent evaluation for diabetes 
mellitus.  The RO issued a Statement of the Case (SOC) in 
July 2005, and the Veteran timely submitted a Substantive 
Appeal as to all issues that same month.

In September 2004, the RO had issued another decision, which 
granted service connection for: (1) ischemic heart disease 
with typical anginal episodes, evaluating it at 30 percent 
from August 20, 2004; (2) diabetic nephropathy, evaluating it 
at 30 percent from August 20, 2004; (3) peripheral neuropathy 
of the bilateral lower extremities associated with diabetes 
mellitus, evaluating it at 20 percent each, effective April 
4, 2003; (4) bilateral peripheral neuropathy of the hands, 
evaluating it at 10 percent each, effective August 20, 2004; 
(5) erectile dysfunction, evaluating it at zero percent from 
November 1, 2001; (6) bilateral onychomycosis of the big 
toenails, evaluating it at zero percent each from August 20, 
2004; and (7) mild, nonproliferative bilateral diabetic 
retinopathy, evaluating it at zero percent, from February 5, 
2003.  The RO also granted special monthly compensation (SMC) 
based on loss of use of a creative organ from November 1, 
2001.  In October 2004, the Veteran timely submitted an NOD 
as to all ratings and effective dates assigned.  The RO 
supplied an SOC in February 2005 and the Veteran submitted a 
timely Substantive Appeal of all issues that same month.

The RO issued yet another decision in May 2007, which granted 
an increased rating for diabetic neuropathy to 60 percent, 
effective January 18, 2007.

The issues of entitlement to higher initial ratings for 
ischemic heart disease and diabetic nephropathy, as well as 
entitlement to earlier effective dates for those ratings and 
the diabetes mellitus rating, are addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of total 
occupational and social inadaptability.  

2.  The Veteran's diabetes mellitus, Type II, requires 
insulin, an oral hypoglycemic agent, and a restricted diet, 
but the medical evidence does not show that it necessitates 
regulation of activities, nor is it manifested by episodes of 
ketoacidosis or hypoglycemic reactions.

3.  The Veteran's peripheral neuropathy of both lower 
extremities is currently manifested by not more than moderate 
incomplete paralysis of the sciatic nerve affecting each 
lower extremity, manifesting as numbness and pain with no 
functional impairment.   

4.  The Veteran's peripheral neuropathy of both hands is 
currently manifested by not more than moderate incomplete 
paralysis of the sciatic nerve affecting each hand. 

5.  The Veteran has erectile dysfunction but there is no 
medical evidence of a penile deformity.

6.  In the September 2004 RO rating decision, the Veteran was 
awarded SMC at the statutory rate for loss of use of a 
creative organ, effective November 1, 2001.

7.  The Veteran's bilateral onychomycosis of the big toenails 
more nearly approximates exfoliation, exudation and itching 
involving an extensive area; it is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement; it involves no more than a nonexposed or small 
area, which is less than 5 percent of the entire body; no 
more than topical therapy has been required during the past 
12-month period;  and the disability does not require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

8.  The Veteran's diabetic retinopathy is currently 
manifested by proliferative diabetic retinopathy in the right 
eye and severe proliferative diabetic retinopathy in the left 
eye, with no compensable impairment of visual acuity as 
indicated by corrected vision of 20/40 in the right eye and 
20/20 in the left eye. 

9.  An unappealed August 2001 RO decision granted service 
connection for PTSD and rated it 30 percent disabling, 
effective January 11, 2001.  

10.  The Veteran's claim for an increased rating for PTSD was 
received on December 20, 2002, and a February 2004 RO 
decision increased the disability rating for his PTSD from 30 
percent to 70 percent, effective December 20, 2002.

11.  The evidence of record does not show that a formal or 
informal claim for an increased rating for PTSD was received 
between the time of the unappealed August 2001 RO decision 
and the receipt of the reopened claim in December 2002, nor 
is it factually ascertainable that the Veteran's PTSD 
increased in severity at any point in the year preceding 
December 20, 2002.

12.  An unappealed August 2001 decision denied service 
connection for peripheral neuropathy.

13.  The liberalizing law allowing for presumptive service 
connection for Type II diabetes mellitus and manifestations, 
including peripheral neuropathy, became effective on May 8, 
2001.

14.  The RO reviewed the Veteran's file in May 2004, reopened 
the peripheral neuropathy claim, and granted service 
connection for peripheral neuropathy of the lower and upper 
extremities in a September 2004 rating decision.  

15.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus, or 
SMC based on loss of use of a creative organ prior to 
November 2001.

16.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for bilateral 
onychomycosis, claimed as secondary to diabetes mellitus, 
prior to August 2004.

17.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, prior 
to February 2003.

18.  VA received the Veteran's formal claim for entitlement 
to TDIU on August 25, 2003, and an application for 
compensation received July 16, 1998 is an informal TDIU 
claim.   

19.  In its February 2004 rating decision, the RO granted 
entitlement to a TDIU rating, effective from December 20, 
2002.  

20.  There is no factually ascertainable evidence 
demonstrating that prior to December 20, 2002, and within the 
one year before VA's receipt of the Veteran's informal TDIU 
claim on July 16, 1998, the Veteran was unemployable as a 
result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125- 4.130, 
Diagnostic Code 9411 (2009). 

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, Type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.119, Diagnostic Code 7913 (2009). 

3.  The criteria for the assignment of an initial rating in 
excess of 20 percent for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for the assignment of an initial rating in 
excess of 20 percent for peripheral neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2009). 

5.  The criteria for the assignment of an initial rating in 
excess of 10 percent for peripheral neuropathy of the right 
hand (dominant) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8515 (2009).

6.  The criteria for the assignment of an initial rating in 
excess of 10 percent for peripheral neuropathy of the left 
hand (non-dominant) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8515 (2009).

7.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115b, Diagnostic Code 7522 (2009).

8.  An increase in SMC based on the loss of use of a creative 
organ is not warranted as a matter of law.  38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. § 3.350 (2009). 

9.  The criteria for an initial compensable disability rating 
for onychomycosis of the big toenail, right foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 
7806 (2009).

10.  The criteria for an initial compensable disability 
rating for onychomycosis of the big toenail, left foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 
7806 (2009).

11.  The criteria for an initial compensable disability 
rating for bilateral diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.83a, 4.84a, Diagnostic Codes 6006, 6077 
(2009).   

12.  An August 2001 rating decision, which granted service 
connection for PTSD and rated it 30 percent disabling, 
effective January 11, 2001, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

13.  The requirements for an effective date prior to December 
20, 2002 for a 70 percent schedular rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.155, 3.400 (2009).

14.  The August 2001 RO decision that denied service 
connection for peripheral neuropathy is final.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

15.  The requirements for an effective date prior to April 4, 
2003 for the award of service connection for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2009).

16.  The requirements for an effective date prior to April 4, 
2003 for the award of service connection for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2009).

17.  The requirements for an effective date prior to August 
20, 2004, for the award of service connection for peripheral 
neuropathy of the right hand (dominant) have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2009).

18.  The requirements for an effective date prior to August 
20, 2004 for the award of service connection for peripheral 
neuropathy of the left hand (non-dominant) have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2009).
  
19.  The requirements for an effective date prior to November 
1, 2001 for service connection for erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).

20.  The requirements for an effective date prior to November 
1, 2001 for the grant of special monthly compensation based 
on loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2009).

21.  The requirements for an effective date prior to November 
1, 2001 for service connection for onychomycosis, right great 
toenail, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107A, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2009).

22.  The requirements for an effective date prior to November 
1, 2001 for service connection for onychomycosis, left great 
toenail, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107A, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2009).

23.  The requirements for an effective date prior to February 
5, 2003 for service connection for diabetic retinopathy have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).

24.  The requirements for an effective date prior to December 
20, 2002 for the award of a TDIU rating have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between a veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Subsequent to the initial adjudication, in August 2006 and 
January 2008 letters, the RO apprised the Veteran that to 
establish entitlement to increased ratings for diabetes 
mellitus, PTSD, peripheral neuropathy of the upper and lower 
extremities, erectile dysfunction, bilateral onychomycosis, 
and bilateral diabetic retinopathy he must offer proof that 
these service-connected disabilities had worsened.  A January 
2003 letter referenced worsening with respect to the diabetes 
and PTSD claims only.  

March and August 2006 letters substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; June 2002, January 2003, October 2003, July 
2005, and August 2006 letters substantially complied with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.

None of these letters informed the Veteran that he needed to 
provide evidence showing that he submitted a claim for TDIU 
prior to August 25, 2003.  However, this deficiency is not 
fatal.  During the course of this appeal, the Veteran was 
represented first by a Veterans Service Organization (VSO) 
recognized by the VA, specifically the Disabled American 
Veterans, and currently by Richard A. LaPointe, a private 
attorney.  The Board presumes that Mr. LaPointe has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  See, e.g., written argument 
contained in the March 2004 NOD and July 2005 VA Form 9.  
Such documentation demonstrates actual knowledge on the part 
of the Veteran and his representative of the need to provide 
evidence showing that he submitted a claim for TDIU prior to 
August 25, 2003 and what was required to substantiate a claim 
for a TDIU and who was responsible for obtaining such 
information or evidence.  As such, the Veteran is not 
prejudiced based on this demonstrated actual knowledge.

Since the issue of the effective date to be assigned the now 
granted peripheral neuropathy of the bilateral lower and 
upper extremities, erectile dysfunction, bilateral 
onychomycosis of the big toenails, and bilateral diabetic 
retinopathy are "downstream" issues, VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Likewise, in 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The 
Veteran's current earlier effective date SMC claim is 
analogous.  Thus, VA's duty to notify in this case has been 
satisfied.

VA has obtained service treatment records, VA medical 
records, Social Security Administration records; assisted the 
Veteran in obtaining evidence; afforded the Veteran physical 
examinations; obtained medical opinions as to the severity of 
the disabilities; and afforded the Veteran the opportunity to 
give testimony before the Board.  A current examination or 
medical opinion is not relevant to the claim for an earlier 
effective date for a TDIU.  Essentially, only medical 
evidence dated prior to December 20, 2002 is relevant to the 
question at hand.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  


II. Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4 
will be considered, whether or not they were raised by a 
veteran, as well as the entire history of a veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of a veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

In a September 2009 rating decision, the RO granted service 
connection for hypertension secondary to service-connected 
diabetes, evaluating it at 10 percent disabling, effective 
August 20, 2004; the Veteran has not filed a NOD with respect 
to this claim.  This issue is not on appeal and will not be 
addressed.


PTSD

The RO granted service connection for PTSD in August 2001 
assigning a 30 percent evaluation, effective January 11, 
2001.  The Veteran filed an increased rating claim for his 
PTSD in December 2002.  The RO granted an increased rating of 
70 percent for PTSD, effective December 20, 2002; but the 
Veteran is not happy with this rating.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which evaluates psychiatric 
disabilities under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and a veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A March 2002 mental health record indicates that the 
Veteran's sleep was restless but better with medication.  He 
reported that his depression and anxiety had increased.  The 
Veteran's affect was appropriate.  He had suicidal thoughts, 
but no plan.  He denied homicidal ideation.  The Veteran was 
oriented times three.  His behavior and thought processes 
were within normal limits.  His GAF score was 50.

A June 2002 mental health record indicates that the Veteran 
and his wife had decided to separate.  He was taking his 
medication regularly.  He was alert and oriented times three.  
He was pleasant and friendly with a depressed affect.  The 
Veteran was able to maintain concentration for the length of 
the interview, and he demonstrated good insight into his 
"issues."  The clinician opined that the Veteran's PTSD was 
"relatively stable."  The clinician noted that the Veteran 
did not complain of having nightmares.

In August 2002, the Veteran claimed that his PTSD symptoms 
had decreased and were easier to cope with while on Prozac.  
However, he complained of sleep problems.  His appearance, 
behavior, speech and affect were appropriate.  Thought 
processes, cognition, insight and judgment were also 
appropriate.  The Veteran reported feeling angry and having 
hallucinations.

A February 2003 mental health record indicates that the 
Veteran stayed at a domicile in Temple from November to 
December 2002.  His depression was worse and he did nothing 
but sit around.  He no longer had thoughts of suicide.  The 
Veteran was dressed and answered questions appropriately.  
His speech was slow and monotone.  His mood was dysphoric, 
and his affect was restricted.  Thought processes were 
logical.  The Veteran denied delusions, hallucinations, and 
current suicidal thoughts.  His orientation and memory were 
intact, and his insight and judgment were good.  The 
clinician advised the Veteran to continue taking his 
medications and return to Temple.

An April 2003 treatment record indicates that the Veteran's 
PTSD was stable and controlled.

June 2003 mental health records indicate that the Veteran 
started admission proceedings at the Waco PTSD unit.  He 
reported problems with intrusive thoughts, sleep disturbance, 
nightmares, anger outbursts, and intermittent suicidal 
ideation.  Upon examination, he was oriented times three and 
had good eye contact.  His speech was spontaneous, relevant, 
and coherent with normal tone and rate.  His affect was 
neutral and appropriate to his thought content.  His mood was 
depressed.  The Veteran denied auditory or visual 
hallucinations.  He also denied suicidal or homicidal 
ideations.  His GAF score was 40.  He was transferred to the 
acute psychiatry unit after expressing "constantly acute and 
chronic suicidal ideation."  He indicated that he had 
"different plans" but wanted to find out "the right way to 
do it."  However, the Veteran changed his mind and left.  He 
went to Temple, where he denied suicidal ideations and stated 
that he was "just depressed over financial/personal 
problems."  The Veteran returned to the Waco acute 
psychiatry unit.  He related several stressors, to include 
separation from his wife, homelessness, serious medical 
problems, and financial difficulties.  A psychiatrist 
determined that the Veteran did not seem to be suicidal, that 
his prominent symptoms were related to depression, and that 
he "did not verbalize" much in the way of PTSD symptoms.  
She noted that he was not "overly psychotic."  The 
Veteran's GAF score was 35.  The suicidal observation status 
was discontinued.  The Veteran was transferred to the open 
ward, where he continued to deny suicidal ideation.  He was 
calm, quiet, and cooperative.  A few days later, he was 
accepted into the Waco domiciliary program.

A September 2003 psychiatric examination conducted for the 
Texas Disability Determination Service indicates that the 
Veteran had been unemployed for two years.  He complained of 
depression, excessive sleep, irritability, and suicidal 
ideation.  The Veteran reported no difficulties with 
activities of daily living.  

A November 2003 PTSD examination report reveals that the 
Veteran had been unemployed for twelve months.  He was going 
to school and married to his fourth wife.  He reported 
difficulty concentrating, ritualistic behavior intrusive 
memories, anger problems, and social isolation.  He had 
limited, isolative recreational and leisure pursuits.  He was 
jumpy and hypervigilant, but denied full blown panic attacks.  
Upon examination, the Veteran was alerted and oriented times 
three.  His eye contact was intermittent, and his speech was 
somewhat over-elaborative but otherwise within normal limits.  
He had subjective memory loss.  No delusions or 
hallucinations were noted.  The Veteran denied suicidal 
ideation or intent, and while he reported homicidal thoughts, 
he was able to control them.  The examiner determined that 
the Veteran's "psychosocial functional status and quality of 
life has declined since the last examination."  He opined 
that the Veteran's unemployment was "probably 50% PTSD and 
50% due to physical problems."  The Veteran's GAF score was 
40.

A January 2007 VA PTSD examination report shows that the 
Veteran reported sleep disturbance, nightmares 2-3 times per 
week, daily intrusive thoughts, irritability, exaggerated 
startle response, and hypervigilance.  He had no close 
friends but had a "pretty good" relationship with his wife.  
The Veteran reported last working in 2001 and stated that he 
was unable to work for a variety of reasons, including 
numerous physical problems.  The examiner noted that the 
Veteran's PTSD "would also make a large contribution to his 
unemployability."  Upon examination, the Veteran was 
oriented times four.  He was casually and appropriately 
dressed, and his mood was within normal limits.  His short-
term memory was fair to poor.  The Veteran reported hearing 
screaming and voices calling his name.  He stated that he was 
"generally puzzled and sometimes anxious by these events."  
He had good eye contact.  He reported feeling depressed 
sometimes, and the examiner noted that "generally his level 
of depression [was] not strong."  There was no impairment of 
thought process or communication that would have a 
significant impact on his social functioning or work 
capacity.  The examiner noted the Veteran's tendency to 
"occasionally get derailed and then reconnect with the 
appropriate thread," and determined that "this could 
produce dysfunctional periods in his work functioning."  The 
examiner further noted that "[w]hen the veteran is in focus 
and on track, he does quite well especially with verbal 
material."  The Veteran's GAF score was 50.  The examiner 
opined that the Veteran's PTSD symptoms remained intact and 
had not changed much since his last examination, and that the 
Veteran was able to maintain basic activities of daily 
living.  He noted that the Veteran "continues to have a 
significant portion of his sleep and waking time filled with 
images and thoughts directly or indirectly about his Vietnam 
experiences," and that this "make his carrying out 
structured activities required for work severely 
dysfunctional."

Based on this record, the Board finds that the evidence 
weighs against a rating in excess of 70 percent.  The Veteran 
has consistently reported having suicidal ideations, as 
reflected in the March 2002 and June 2003 VA treatment 
records.  In addition, the Veteran also reported continuous 
anger and irritability, as noted in the June 2003 VA 
treatment record and the November 2003 VA examination report, 
which support a 70 percent rating.  Furthermore, the record 
discloses that the Veteran has consistently exhibited a 
depressed mood as well as an inability to adapt to stressful 
circumstances at work.  Finally, the Veteran's GAF scores 
from 40 in June and November 2003 to 50 in March 2002 and 
January 2007 are indicative of a 70 percent rating.

The evidence does not support a higher rating of 100 percent, 
as the overall disability picture does not reflect that the 
Veteran had memory loss for names of close relatives or his 
own name, as would characterize a 100 percent rating.  The 
record also does not suggest that the Veteran had an 
intermittent inability to perform activities of daily living, 
such as maintenance of minimal personal hygiene; the August 
2002 and February 2003 VA treatment records and January 2007 
VA examination report indicate that he was casually and 
appropriately dressed.  These medical records likewise do not 
indicate that the Veteran has exhibited disorientation as to 
time or place, as would support a 100 percent evaluation.  
While the Veteran reported having auditory hallucinations in 
August 2002 and January 2007, which could support an 
increased evaluation, it cannot be said that the Veteran has 
experienced "persistent" hallucinations, as would typify a 
100 percent rating.  In addition, the November 2003 and 
January 2007 VA examiners did not opine that PTSD is the sole 
cause of the Veteran's claimed inability to work.  The 
Veteran's PTSD has not been manifested by total occupational 
and social impairment.  As such, a higher rating of 100 
percent is not warranted. 

The preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD; there is no doubt to be 
resolved; and an increased rating is not warranted. Gilbert, 
1 Vet. App. at 57-58.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2009).  There has been no showing by 
the Veteran that his service-connected PTSD alone has 
necessitated frequent hospitalizations or has caused a marked 
interference with employment or other such factors.  The 
Veteran reported in January 2005 that he had been unemployed 
since 1990.  As noted in the November 2003 and January 2007 
VA examination reports, the Veteran's inability to work is 
due to both physical problems as well as his PTSD.  June 2003 
VA treatment records indicate that the Veteran was briefly 
hospitalized after expressing suicidal ideation that was 
attributed to his depression.  It is pertinent to point out 
that a 70 percent rating takes into account significant 
social and industrial impairment.  In the absence of such 
factors, the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


Diabetes Mellitus

In an August 2001 rating decision the RO granted service 
connection for diabetes mellitus due to herbicide exposure.  
The RO assigned a 20 percent rating.  The RO continued the 20 
percent rating in a July 2002 rating decision.  In its 
February 2004 rating decision, the RO again continued the 20 
percent rating, and the Veteran's disagreement with that 
decision led to this appeal.  The Veteran's diabetes has been 
rated under 38 C.F.R. § 4.130, Diagnostic Code 7913.   

A 20 percent evaluation is assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  (Here, as addressed below, the Veteran's complications 
from diabetes include retinopathy, nephropathy, neuropathy of 
both lower and upper extremities, and erectile dysfunction).

A September 2000 VA treatment record indicates that the 
Veteran reportedly had not been followed for his diabetes 
since October 1999.  The clinician determined that the 
Veteran's diabetes was under questionable control.  A 
November 2000 VA treatment record indicates that the Veteran 
did not walk or watch his diet "in spite of numerous 
counseling sessions here where we advised him that he needed 
to do that."  The clinician wrote "I was also very graphic 
about my explanation of what could happen to him if he does 
not control his diabetes."

An October 2001 VA treatment record indicates that the 
Veteran reportedly had been treated at the emergency room two 
weeks prior for shortness of breath, pillow orthopnea, and 
lower extremity edema.  The Veteran weighed 345 pounds.  The 
clinician counseled the Veteran on diet and exercise, and 
wrote "I did inform the patient that if he did not do any 
lifestyle changes this would be a recurring problem."  In 
November 2001, the Veteran's Metformin was increased to 850 
mg three times a day.  He continued to take Avandia 4 mg once 
a day and Glyburide 5mg twice a day.  The clinician noted 
that the Veteran might need insulin, and counseled him on a 
daily walking program. 

A March 2002 VA treatment record indicates that the Veteran 
was on maximum doses of Metformin and Glyburide and declined 
to use insulin.  He was counseled on dietary and exercise 
changes to help control his blood sugar

In March 2003, the Veteran reported that he had not been 
compliant with his diet and medication.  The VA clinician 
recommended that he eat a diabetic diet and exercise to lose 
weight.  He prescribed the maximum dose of Glyburide and 
Gluchophage, and indicated that insulin would be added if his 
blood sugar still was not under control.  In April 2003, the 
Veteran complained that he was trying to watch his diet and 
exercise, but had been gaining weight.  The clinician 
stressed the importance of losing weight, exercising, and 
staying on a strict diabetic diet.  She noted that the 
Veteran was on the maximum dose of Glyburide and Metformin.  
A June 2003 VA treatment record indicates that the Veteran 
weighed 334 pounds.  The clinician recommended slow weight 
loss with dietary restrictions. 

An October 2002 private provider record indicates that the 
Veteran was not taking his insulin correctly and was skipping 
meals.  He weighed over 350 pounds.  The clinician advised 
the Veteran to get up and walk every hour while studying, and 
to cut his carbohydrate, fat, and sugar intake.

An August 2004 VA diabetes mellitus examination report notes 
that the Veteran was on a restricted diet, and denied any 
ketoacidosis or hypoglycemic reactions.  There was a mild 
restriction of activity "in the sense that patient takes a 
longer time to do his regular activities of daily living."  
Current medications included Glyburide, Metformin, and 
insulin.  

A January 2007 VA diabetes mellitus examination report shows 
that the Veteran was taking insulin and oral medications.  He 
denied any hospitalizations for ketoacidosis or hypoglycemic 
reactions, but indicated that he became weak if his blood 
sugar dropped below 130.  He reported that he was on a no 
protein, low sodium diet.  The Veteran stated that "if he 
exercises a little, his blood sugar does down to 130 after he 
starts walking" and so he avoided walking too much "because 
he thinks it brings down his blood sugars."  

The Board finds that the evidence does not demonstrate that 
the next higher 40 percent evaluation is not warranted under 
Diagnostic Code 7913.  The record indicates that the Veteran 
takes an oral hypoglycemic agent, daily insulin, and is on a 
restricted diet, which is consistent with his current 20 
percent rating.  While his medications have been increased 
because of apparent intermittent poor control of his blood 
sugar, there is no indication in the record that the Veteran 
has had a physician or other health care provider state that 
his diabetes requires regulation of his activities, which is 
defined by VA as an avoidance of strenuous occupational and 
recreational activities.  (Emphasis added.)  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  On the contrary, the Veteran 
has been advised repeatedly to increase his exercise in an 
effort to lose weight.  

Furthermore, the evidence of record does not show that the 
Veteran has experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice a 
month visits to a diabetic care provider (in addition to 
complications that would not be compensable if separately 
evaluated), which would warrant a 60 percent evaluation 
(emphasis added), or episodes of ketoacidosis or  
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, which would warrant a 100 percent rating.    

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for diabetes mellitus, Type II; there is 
no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227.  The 
evidence does not show frequent hospitalization or marked 
interference with employment.  There is no evidence that the 
Veteran's diabetes mellitus has any significant general 
occupational effects or has lead to any hospitalizations.  
The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


Diabetic Peripheral Neuropathy

In a September 2004 rating decision, the RO granted service 
connection for peripheral neuropathy, assigning a 20 percent 
rating for each lower extremity and a 10 percent rating for 
each hand.  The Veteran's disagreement with those ratings led 
to this appeal.  The Veteran's peripheral neuropathy has been 
rated under 38 C.F.R. § 4.130, Diagnostic Codes 8520 and 
8515.   

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides that 
moderate incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.

Under Diagnostic Code 8515, mild incomplete paralysis 
warrants a 10 percent rating (major or minor hand).  Moderate 
incomplete paralysis warrants a rating of 20 percent for the 
minor hand and 30 percent for the major hand.  Severe 
incomplete paralysis is assigned a 40 percent rating for the 
minor hand a 50 percent rating for the major hand.  Where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted.  A 60 percent evaluation is 
warranted for the minor hand with the above symptoms.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

In April 2003, the Veteran complained of tingling and 
numbness with intermittent burning sensation in both feet.  
The assessment included diabetes mellitus with neuropathy, 
uncontrolled.

An August 2004 VA diabetes mellitus examination report shows 
that the Veteran complained of a burning pain in the fingers 
of both hands, as well as decreased strength in both hands 
and complete numbness in both feet.  Upon examination, all 
peripheral pulses were intact.  There was complete absence of 
pinprick sensation on both feet as well as the lower one-
third of both legs.  Sensation was decreased in both hands, 
both the palmer as well as the dorsal aspect.  The cranial 
nerves were grossly intact.  The pedal pulses were palpable.  
The clinician reviewed the Veteran's medical record and 
diagnosed peripheral neuropathy, typical glove and stocking 
distribution.

A January 2007 VA diabetes mellitus examination report shows 
that the Veteran complained of numbness and tingling in his 
hands and feet, and some burning pains in his feet, which 
sometimes kept him awake at night but otherwise did not 
affect his daily activities.  The Veteran also reported some 
numbness and tingling in the tips of his fingers and toes, 
and occasional sharp, shooting or burning pains in his feet.  
Upon examination, the clinician noted a normal gait.  Muscle 
strength was 5/5 in both upper and lower muscle groups.  Deep 
tendon reflexes were 1+ equally; they were "decreased 
throughout."  Peripheral pulses, both dorsalis pedis and 
posterior tibia, were 2+.  The rest of the peripheral pulses 
were also felt.  There was decreased sensation to the 
undersurface of both feet with microfilament, although the 
sensations were intact on the upper extremities.  Vibration 
sensation was also decreased on the feet.  There was no other 
sensory or motor impairment.  There was no paralysis, 
neuritis, neuralgia, muscle wasting, or atrophy.  There was 
no fasciculations on either extremity.  The examiner reviewed 
VA treatment records and diagnosed type II diabetes with 
complications of diabetic neuropathy in the lower extremities 
only.  He noted that while neuropathy in the lower 
extremities was demonstrated by objective findings, there 
were no objective findings of neuropathy in the upper 
extremities.  

For the assignment of the next higher evaluation, there must 
be a showing of more than moderate incomplete paralysis of 
any of the affected nerves in the lower extremities and more 
than mild incomplete paralysis of any of the affected nerves 
in the upper extremities.  The record fails to denote such 
impairment.  VA examination in 2004 showed the Veteran's 
peripheral neuropathy of the lower extremities to be 
"typical."  The January 2007 examination revealed that 
muscle strength in the major muscle groups in the lower 
extremities was 5/5, but no atrophy, pain, or related gait 
impairment.  The primary manifestation was that of a sensory 
disturbance involving a bilateral diminution in light touch 
and diminished vibration sense.  The Veteran denied any 
impairment to daily activities.  

With respect to peripheral neuropathy of the upper 
extremities, the August 2004 VA examination report also 
indicates that there was "typical" peripheral neuropathy 
involvement in the upper extremities.  The January 2007 VA 
examination report indicates that there was no objective 
evidence of peripheral neuropathy involvement in the upper 
extremities.  Specifically, the neurologic examination 
revealed that muscle strength in the major muscle groups in 
the upper extremities was 5/5, and sensory testing to light 
touch was normal.  

In all, the evidence developed in connection with the 
Veteran's claims for increase fails to identify objectively 
the existence of more than moderate incomplete paralysis of 
the sciatic nerve in each lower extremity, or more than mild 
incomplete paralysis of the sciatic nerve in each upper 
extremity.  

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for peripheral neuropathy of the 
bilateral lower extremities and 10 percent for peripheral 
neuropathy of both hands; there is no doubt to be resolved; 
and an increased rating is not warranted.  Gilbert, 1 Vet. 
App. at 57-58.

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected diabetic neuropathy of 
either the lower or upper extremities has necessitated 
frequent hospitalizations or has caused a marked interference 
with employment beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for 
these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



Erectile Dysfunction

In its September 2004 rating decision, the RO granted service 
connection for erectile dysfunction secondary to the 
Veteran's service-connected diabetes, assigning a 
noncompensable rating.  The Veteran has contended that he is 
entitled to a compensable evaluation for his erectile 
dysfunction.  

Erectile dysfunction is not listed on the Rating Schedule.  
The most closely analogous Diagnostic Code is 38 C.F.R. § 
4.115b, Diagnostic Code 7522 penis deformity, with loss of 
erectile power.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

In November 2001, the Veteran "complained of some erectile 
dysfunction" and stated that "Viagra does not help."  

An August 2004 VA diabetes mellitus examination report shows 
that the Veteran reported complete erectile dysfunction for 
five years, as he could not have intercourse.  The clinician 
reviewed the Veteran's medical record and diagnosed complete 
erectile dysfunction, which was not responsive to medication.

A January VA diabetes mellitus examination shows that the 
Veteran complained of erectile dysfunction.  The examiner 
reviewed VA treatment records and diagnosed type II diabetes 
with complications that included erectile dysfunction.  

The record shows that the Veteran has had continuing problems 
with erectile dysfunction.  However, a 20 percent rating 
under Diagnostic Code 7522 is not warranted, as there is no 
evidence of penile deformity.  Simply put, loss of erectile 
power alone is not sufficient to warrant a compensable 
rating.  Id.  

The preponderance of the evidence is against a compensable 
evaluation for erectile dysfunction; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert, 
1 Vet. App. at 57-58.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not 
raised by the Veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, there is no basis on 
which to assign a higher disability evaluation in that the 
Veteran manifests no separate and distinct symptoms of 
erectile dysfunction not contemplated in the currently 
assigned zero percent rating permitted under the Schedule.  
There is no evidence of voiding dysfunction (urine leakage), 
or removal of half or more of the penis.  Objective medical 
findings do not reveal testis atrophy or removal.  38 C.F.R. 
§ 4.11(a), (b), Diagnostic Codes 7520, 7521, 7523, and 7524.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for these 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


Special Monthly Compensation

In the September 2004 RO rating decision, the RO awarded SMC 
at the rate set by statute for loss of use of a creative 
organ.

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. 
§§ 3.350 and 3.352.

SMC is payable at a specified rate if a veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss 
of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  38 C.F.R. 
§ 3.350(a)(1)(i).

The rate of SMC is set by law.  38 U.S.C.A. § 1114(k).  The 
Veteran was awarded the amount set by statute.  No provisions 
under 38 U.S.C.A. § 1114 authorize a higher rate for loss of 
use of a creative organ.  While a higher level of aid and 
attendance allowance is authorized by 38 U.S.C. 1114(r)(2), 
the Veteran has not claimed, nor does the evidence show, any 
need for aid and attendance due to his loss of the creative 
organ.  As a matter of law, a higher rate of SMC may not be 
granted.  

Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


Bilateral Onychomycosis

In its September 2004 rating decision, the RO granted service 
connection for bilateral onychomycosis of the great toenails, 
assigning a noncompensable rating.  The Veteran contends that 
this disability merits a compensable rating.  The Veteran's 
onychomycosis has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 7813. 

According to Diagnostic Code 7813, dermatophytosis (fungal 
infection, including of the toenails or other areas) is to be 
rated under the criteria for dermatitis.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Under the rating criteria for eczema or dermatitis, a 
noncompensable rating is assigned when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is warranted where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected; or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month.  
38 C.F.R. § 4.118, Diagnostic Code 7806. 

A March 14, 2002 private treatment record indicates that the 
Veteran had injured his left great toe by digging underneath 
the nail because "[h]e felt like it was dirty."  The 
clinician prescribed an antibiotic "to help prevent 
infection" and referred the Veteran to a podiatrist for 
"management of nails."   A March 21, 2002 private treatment 
record indicates that the Veteran's feet were better, as 
there was no sign of infection.

A May 2002 private treatment record reveals an abnormal foot 
examination.  The clinician again referred the Veteran to a 
podiatrist for an evaluation of nails and management of 
calluses.  A June 2002 VA treatment record indicates that the 
Veteran had cyanotic distal toes and trophic changes of the 
toenails.

An August 2004 VA diabetes mellitus examination report shows 
that the Veteran had significant fungal infection causing 
dystrophic changes in the nails of both big toes.  The 
clinician reviewed the Veteran's medical record and diagnosed 
a fungal infection of both big toenails indicating 
onychomycosis.

A January 2007 VA diabetes mellitus examination shows that 
the Veteran reported a constant toenail fungus on both big 
toes of three years' duration that "[did] not bother him too 
much" and for which he did not take any medication.  

The evidence of record indicates that the Veteran has had a 
history of a fungal infection of the nails of the left and 
right great toes (onychomycosis), but that he has apparently 
never taken oral medication to treat this disorder.  The 
Veteran admitted during his January 2007 VA diabetes 
examination that this condition "[did] not bother him too 
much" and that he did not take any medication for his 
toenail disability.  

The preponderance of the evidence is against a compensable 
evaluation for bilateral onychomycosis of the great toenails; 
there is no doubt to be resolved; and an increased rating is 
not warranted.  Gilbert, 1 Vet. App. at 57-58.

The Board has considered whether the Veteran's onychomycosis 
of the toenails disability picture warrants a compensable 
rating on an extraschedular basis.  The Veteran has presented 
no evidence or even alleged that his onychomycosis of the 
toenails disability manifests such factors as marked 
interference with employment or frequent periods of 
hospitalization.  Thus, the Veteran's disability picture has 
not been rendered unusual or exceptional in nature so as to 
warrant a referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321 (b)(1); see Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Bilateral Diabetic Retinopathy

In its September 2004 rating decision, the RO granted service 
connection for diabetic retinopathy, assigning a 
noncompensable rating.  The Veteran contends that this 
disability merits a compensable rating.  The Veteran's 
diabetic retinopathy has been rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 6006-6079. 

The regulations for the rating of eye disabilities were 
recently amended.  However, the new rating criteria are 
applicable to applications for benefits received by VA on or 
after December 10, 2008.  As the Veteran's appeal for 
increased initial disability ratings stems from the September 
2004 rating decision granting service connection, the new eye 
regulations and rating criteria are not for application in 
the present case.  See Notice, 73 Fed.Reg. 66544 (November 
10, 2008).

The RO has properly rated the Veteran's retinopathy on the 
basis of loss of visual acuity.  For VA purposes, the 
severity of visual acuity loss is determined by applying the 
criteria set forth in 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  See 38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  See 
38 C.F.R. § 4.75.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  See 38 
C.F.R. § 4.83a.

A March 2002 private treatment record indicates that the 
Veteran had early retinopathy.  No eye examination was 
performed.

A February 2003 VA treatment record shows that the Veteran 
gave a history of nonproliferative retinopathy and mild 
cataracts.  He reported that his near and distant visions 
were gradually getting worse.  Examination of the right eye 
revealed uncorrected distance vision of 20/40.  Examination 
of the left eye revealed uncorrected distance vision of 
20/25.  The anterior chamber was deep and quiet in each eye.  
The iris was uniform in each eye.  The pupil was within 
normal limits in each eye.  Fundoscopic examination revealed 
cup-disk ratio of 0.25 and round uniform cupping in each eye.  
There were a few hard exudate in the right, diffuse, and 
superior archade in the left eye, but no madcular edema.  The 
diagnosis was "mild nonproliferative diabetic retinopathy 
near fovea no macular edema."  

An April 2004 VA treatment record indicates that the Veteran 
gave a history of nonproliferative retinopathy and mild 
cataracts.  He reported that his vision was stable.  
Examination of the right eye revealed uncorrected distance 
vision of 20/30.  Examination of the left eye revealed 
uncorrected distance vision of 20/20.  The anterior chamber 
was deep and quiet in each eye.  Fundoscopic examination 
revealed cup-disk ratio of 0.25.  The report noted the 
presence of scattered MA's throughout the macula and exudate 
in the central macula of the left eye, and scattered MA's and 
exudate throughout the macula of the right eye.  The 
diagnosis was conjunctiva-sclera diabetic macular edema on 
the left with "good" vision, and mild nonproliferative 
diabetic retinopathy in each eye.

The August 2004 VA diabetes mellitus examination report shows 
that the Veteran complained of intermittent spots in his 
visual field.  The clinician reviewed the Veteran's medical 
record and diagnosed mild, nonproliferative diabetic 
retinopathy.  The January 2007 VA diabetes mellitus 
examination report indicates that the clinician reviewed VA 
treatment records and diagnosed type II diabetes with 
complications that included diabetic retinopathy.

A January 2007 VA eye examination report shows that the 
Veteran complained of blurry vision in his right eye.  He 
indicated that he had recently received a steroid injection 
in the right eye for swelling related to his diabetes.  
Examination of the right eye revealed uncorrected distance 
vision of 20/40 and uncorrected near vision of 20/200.  
Examination of the left eye revealed uncorrected distance 
vision of 20/20 and uncorrected near vision of 20/100-1.  The 
anterior chamber was deep and quiet in each eye.  Visual 
fields were full to confrontation.  Motility examination was 
full and smooth.  Slit lamp examination revealed clear cornea 
in both eyes.  Posterior segment examination revealed clear 
vitreous fluid in both eyes, swelling of the right optic 
disc, cotton-spot macular edema in the left retina with a 
ring of exudates just nasal to the macula, and an inferior 
nasal-chorioretinal lesion in the right eye.  The diagnoses 
included proliferative diabetic retinopathy in the right eye; 
severe nonproliferative diabetic retinopathy in the left eye; 
peripheral chorioretinal lesion in the right eye; non-
visually significant cataracts in both eyes; presbyopia in 
both eyes; and myopia in the right eye.   

The most recent VA examination reflects several diagnoses 
with regard to the eyes.  The January 2007 VA examiner did 
not distinguish between symptoms attributable to the 
Veteran's service-connected diabetic retinopathy and the 
other diagnoses rendered on examination.  As such, the 
Veteran's symptomatology will be considered related to his 
service-connected diabetic retinopathy.  See Mittleider, 11 
Vet. App. 181 (1998).   

Applying the regulatory guidelines in Table V in a manner 
most favorable to the Veteran's claim, the Veteran's best 
visual Snellen index score, 20/20, is placed in the vertical 
column and his best other eye finding, 20/40, is placed in 
the horizontal.  A finding of 20/20 or 20/30 does not support 
a compensable disability evaluation.  The Veteran's visual 
acuity score does not amount to a compensable disability 
under the applicable rating criteria.  In light of the above, 
the Veteran is not entitled to a compensable rating for his 
service-connected diabetic retinopathy.

The preponderance of the evidence is against a compensable 
evaluation for diabetic retinopathy; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert, 
1 Vet. App. at 57-58.

There has been no showing by the Veteran that his service-
connected diabetic retinopathy has necessitated frequent 
hospitalizations or has caused a marked interference with 
employment or other such factors.  In the absence of such 
factors, the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

III. Earlier Effective Dates

A.  Effective Dates for Service-Connection Claims

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving claims for 
direct service connection, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "

Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

SMC, by definition, is a type of increased (i.e., "special") 
compensation.  Claims for earlier effective dates for SMC are 
treated analogously to claims for earlier effective dates for 
increased ratings.  


PTSD

In March 1991, the Veteran filed his initial claim for 
service connection for PTSD.  The RO denied the claim in an 
October 1991 rating decision.  

In March 1993 and July 1998, the Veteran filed a request to 
reopen a claim for service connection for PTSD.  By rating 
actions dated September 1993 and March 1999, respectively, 
the RO declined to reopen the claim.

In January 2001, the Veteran filed a request to reopen a 
claim for service connection for PTSD.  By an August 2001 
rating action, the RO granted the Veteran's claim of 
entitlement to service connection for PTSD.  At that time, 
the RO assigned a 30 percent disability rating under 
Diagnostic Code 9411, effective from January 11, 2001 for the 
Veteran's service-connected PTSD.  That decision was not 
appealed and became final. 
  
On December 20, 2002, the RO received the Veteran's claim for 
a rating in excess of 30 percent for his PTSD.  By a February 
2004 rating action, the RO increased the disability rating 
for the Veteran's service-connected PTSD from 30 percent to 
70 percent disabling under Diagnostic Code 9411, effective 
from December 20, 2002.

The Veteran has not asserted any specific instance of clear 
and unmistakable error in any of the above-referenced rating 
decisions.

With respect to the claim for an increase filed in December 
2002, the law does not permit an effective date for increase 
prior to December 2001.  As noted above, the Board looks back 
one year from the date of the receipt of the claim for an 
increase, that is, the Board looks to the evidence reflecting 
the status of the Veteran's psychiatric condition during the 
period from December 2001 to December 2002, to determine 
whether the evidence reflects that he was entitled to an 
increased rating during that period of time.  See 38 U.S.C.A. 
§ 5110(b)(2); Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).

Consequently, since the earliest date of a claim for an 
increased rating for PTSD is December 20, 2002, pursuant to 
38 C.F.R. § 3.400(o)(2), the issue becomes whether it was 
factually ascertainable that the Veteran 's PTSD was 20 
percent disabling in the one-year period prior to December 
20, 2002.  The VAMC outpatient treatment records are the only 
medical evidence of record between December 20, 2001 and 
December 20, 2002.  Upon a review of these records, it is not 
factually ascertainable that the Veteran's PTSD was 70 
percent disabling during this time period.  In this regard, 
although the aforementioned VAMC outpatient treatment records 
show treatment for the Veteran's PTSD in March, June and 
August 2002, the pertinent findings related to the Veteran's 
PTSD do not reflect the level of severity consistent with the 
criteria for a 70 percent disability rating.

While the evidence of record from December 2001 to December 
2002 shows that during this period of time, the Veteran had 
intermittent sleep disturbance, depression and anxiety, he 
was generally functioning satisfactorily.  In March 2002, the 
Veteran reported that although he was having suicidal 
thoughts, he had no plan.  The March 2002 GAF score of 50 is 
consistent with serious but not total social or industrial 
impairment.  In June 2002, it was noted that the Veteran's 
PTSD was stable.  In addition, in August 2002, the Veteran 
noted that he was feeling less angry.  The overwhelming 
preponderance of the evidence is against a finding that the 
Veteran's service-connected PTSD was productive of serious 
social or industrial impairment during the period of time in 
question.  Accordingly, an effective date for a 70 percent 
rating prior to December 20, 2002 is not warranted.  

It is not factually ascertainable that there was an increase 
in the Veteran's service-connected PTSD in the year prior to 
December 20, 2002.  Thus, the earliest date which may be 
assigned for a 70 percent evaluation is December 20, 2002, 
the date of the Veteran's claim.  Without evidence showing 
that an increase in disability preceded the claim by a year 
or less, there is no basis upon which to assign an earlier 
effective date for the 70 percent rating.  As a consequence, 
the general rule applies, and thus, the effective date of the 
Veteran's claim is governed by the later of the date of 
increase or the date the claim is received.  38 C.F.R. 
§ 3.400(o)(1). 

Diabetic Peripheral Neuropathy

In July 1998, the Veteran submitted a claim for service 
connection for diabetes mellitus.  The RO denied the claim in 
a March 1999 rating decision.  In January 2001, the Veteran 
submitted a request to reopen his application for service 
connection for diabetes mellitus.  An August 2001 rating 
decision granted service connection for diabetes, effective 
January 11, 2001.  Then, by a December 2001 rating decision, 
the RO assigned an effective date of July 16, 1998 for 
service connection for diabetes mellitus, type II, pursuant 
to Nehmer v. United States Department of Veterans Affairs, 32 
F. Supp. 1404 (N.D. Cal. 1989).

In January 2001, the Veteran submitted a claim for service 
connection for peripheral neuropathy, secondary to service-
connected diabetes mellitus.  The RO denied the claim in an 
August 2001 rating decision.  In May 2004, the RO conducted a 
special review of the Veteran's claims file.  By a September 
2004 rating decision, the RO reopened the peripheral 
neuropathy claim and granted secondary service connection for 
peripheral neuropathy of the lower extremities, effective 
April 4, 2003, and secondary service connection for 
peripheral neuropathy of the hands, effective August 20, 
2004.

Generally, for claims awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).  With respect to claims governing effective dates 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA issued special 
regulations to implement orders of a United States district 
court in Nehmer.  The term "covered herbicide diseases" 
includes Type II diabetes mellitus and its sequelae.  38 
C.F.R. § 3.816(b)(2)(i).  The regulation applies to claims 
for disability compensation that were either pending before 
VA on May 3, 1989, or were received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  38 C.F.R. § 3.816(c).  The effective date 
for which diabetes mellitus was added to the list of 
presumptive diseases in connection with herbicide exposure is 
May 8, 2001.   See Disease Associated with Exposure to 
Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 
23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)); 
Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 
(Fed. Cir. 2002).

If a Nehmer class member's claim for compensation for a 
covered herbicide disease was either pending before VA on May 
3, 1989 or was received by VA between that date and the 
effective date of the statute establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date the claim was 
received by VA or the date the disability arose.  38 C.F.R. § 
3.816(c)(2).

The RO received the Veteran's initial claim for service 
connection for peripheral neuropathy secondary to his 
service-connected diabetes on January 2001.  There is no 
formal or informal claim for service connection prior to that 
date.

At the time of the September 2004 rating action, the evidence 
of record included VA records from July 2002 to August 2004, 
during which time the Veteran complained of numbness and 
tingling in his feet and hands.  As previously stated, the 
mere presence of medical evidence in the record does not 
establish intent on the part of the Veteran to seek service 
connection for the benefit in question.  Brannon, 12 Vet. 
App. at 32.  As Brannon makes clear, VA is not required to be 
clairvoyant about the benefits a veteran seeks.  Id.  Thus, 
the submission of the VAMC outpatient treatment records 
cannot be interpreted as an informal claim for service 
connection for peripheral neuropathy.


B.  Effective Dates for Increased Compensation Claims

The Veteran separated from active service in April 1970.  In 
May 2004, the RO conducted a special review of the claims 
file.  In a September 2004 rating decision, the RO granted 
secondary service connection for erectile dysfunction and 
special monthly compensation based on loss of use of a 
creative organ, effective November 1, 2001; secondary service 
connection for bilateral onychomycosis, effective August 20, 
2004; and secondary service connection for bilateral diabetic 
retinopathy, effective February 5, 2003.  

The record does not show, and the Veteran does not contend, 
that he filed formal claims of service connection for 
erectile dysfunction, special monthly compensation, 
onychomycosis, or diabetic retinopathy prior to November 
2001, August 2004 or February 2003, respectively.  Prior to 
those dates, there are no documents of record that may 
reasonably be construed as formal or informal claims for 
service connection for these conditions.  See 38 C.F.R. §§ 
3.151(a), 3.155(a) (2009).  Accordingly, Nehmer does not 
apply to these claims.  When none of the requirements is met, 
which is the case here, the effective date of the award shall 
be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  See 38 C.F.R. § 3.816(c)(4).

Although a private provider reported in 2002 that the Veteran 
had experienced trophic changes in his toenails, in addition 
to referring him to a podiatrist for nail management, the 
clinician did not specifically report that the Veteran had 
diagnosed onychomycosis in 2002.  In fact, the first medical 
evidence of a diagnosis of onychomycosis is not until August 
2004.  

With respect to erectile dysfunction, the Veteran first 
complained of this condition in November 2001.

While it appears that the Veteran was diagnosed with diabetic 
retinopathy prior to February 2003, this does not establish a 
basis for an earlier effective date.  In this case, the 
application of 38 C.F.R. § 3.157(b) would not be warranted 
because such regulation applies only to a distinct group of 
claims where service connection has already been established.  
See LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).

The preponderance of the evidence is against granting an 
effective date earlier than November 1, 2001 for the grant of 
service connection for erectile dysfunction and SMC; earlier 
than August 20, 2004 for the grant of service connection for 
bilateral onychomycosis; and earlier than February 5, 2003 
for the grant of service connection for diabetic retinopathy.  
There is no doubt to be resolved and earlier effective dates 
are not warranted.


Earlier Effective Date for TDIU

The effective date rules for an increased compensation claim 
also apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 
451 (2000).  In determining an effective date for an award of 
TDIU, VA must make two essential determinations.  It must 
determine (1) when a claim for TDIU was received, and (2) 
when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to TDIU.  See 38 C.F.R. 
§§ 3.155, 3.400(o)(2).

In its February 2004 rating decision, the RO found the 
Veteran was unemployable as a result of his service-connected 
disabilities and granted a TDIU rating effective December 20, 
2002, stating that was the date the Veteran met the schedular 
requirements for TDIU.  

A review of the claims file demonstrates that the Veteran has 
reported he completed high school.  From April 1995 to 
February 2000, the Veteran worked both as a radio announcer 
and a truck driver.  From July 2001 to November 2001, the 
Veteran worked as a youth facility correctional officer.

A January 1998 VA treatment record indicates that the Veteran 
was working as a disk jockey for a radio station.  VA records 
indicate that the Veteran received in-patient treatment for 
depression from June 26, 1998 to July 14, 1998.  Upon 
admission, the Veteran reported that he had lost his job at a 
radio station because he had "blown up" at his boss after 
not getting a raise.  However, another treatment note 
indicates that the Veteran quit his radio job prior to being 
admitted.

A December 1998 VA treatment record indicates that the 
Veteran had recently completed truck driving school but was 
unemployed at the time.  A September 2000 VA treatment record 
indicates that the Veteran reportedly was no longer working 
as a radio disc jockey and was in the process of looking for 
a new job.  

A May 2001 VA diabetes examination report indicates that the 
Veteran was working as a house painter and that he reported 
problems climbing ladders because he could not feel the rungs 
of the ladders with his feet.  

A November 2001 VA treatment record indicates that the 
Veteran was working as a radio announcer.  A March 2002 VA 
treatment record indicates that the Veteran was unemployed.

A May 10, 2002 VA record indicates that the Veteran called 
and stated that during a previous visit he and his primary 
care physician had discussed "finding another job which 
would require minimal standing/walking due to the edema in 
his legs."  The Veteran stated that he was unemployed.  He 
requested that a letter be faxed to the Texas Workforce 
Commission describing his physical condition and explaining 
that the Veteran needed a "sedentary job."  The primary 
care doctor returned his call and explained that the Veteran 
would have to be seen before such a letter could be written.

A May 14, 2002 VA treatment record indicates that the Veteran 
requested "a letter for Texas Workforce Commission that says 
he has been unable to do any job that requires he stand [ ] 
on his feet or walk since last November."  The Veteran 
indicated that he needed this letter in order to receive back 
pay.  The Veteran reported that he had last worked as a 
juvenile corrections officer, and that this position had 
required him to stand, march, and exercise with the youth.  
He indicated that these activities caused his feet to swell.  
The Veteran stated that he could not do carpentry, painting, 
or any job that required him to stand on his feet.  The 
clinician indicated she would write the following letter:  
"[The Veteran] has the following diagnoses:  (1) NIDDM, not 
well controlled; (2) Hyperlipidemia; (3) PTSD; (4) 
Depression; (5) Pernicious anemia; (6) Morbid obesity.  
Because of his physical conditions he may benefit from 
sedentary work."

An April 2003 SSA decision awarded the Veteran disability 
benefits effective October 30, 2001 due to diabetes mellitus 
and depression. 

In his July 1998 application to reopen his claim for service 
connection for PTSD and diabetes mellitus, the Veteran stated 
that he had been unable to work for one year because of his 
PTSD.  This statement serves as an informal claim for TDIU.  
Accordingly, the earliest possible date of entitlement for 
TDIU is July 16, 1997, based on July 16, 1998 as the date of 
receipt of the Veteran's TDIU claim.  38 C.F.R. 
§ 3.400(o)(2).  

Having established that the date of the Veteran's claim of 
entitlement to TDIU was July 16, 1998, the Board must 
determine when it was factually ascertainable that the 
Veteran was unemployable due to his service-connected 
disabilities.  The range of possible dates starts one year 
before the date of receipt of claim, which would be July 16, 
1997, and ends on the date as of which TDIU has been 
established by the RO, December 20, 2002.  See 38 C.F.R. § 
3.400(o).  

Prior to December 2002, the Veteran was service-connected for 
diabetes mellitus type II, rated as 20 percent disabling, and 
PTSD, rated as 30 percent disabling.  There was a combined 
rating of 20 percent, effective July 16, 1998, and 40 
percent, effective January 11, 2001.  Accordingly, the 
Veteran's service-connected disabilities did not meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) prior to December 20, 2002.  

In this case, the evidence of record does not show that the 
Veteran's service-connected disabilities precluded all forms 
of substantially gainful employment consistent with his 
education and employment background prior to December 20, 
2002.  In July 1998, the Veteran reported that he had lost 
his job as a disc jockey because he had "blown up" at his 
boss.  However, later during his hospitalization the Veteran 
indicated that he had quit his radio job prior to being 
admitted.  A May 2001 VA treatment record indicates that the 
Veteran was working as a house painter and that his service-
connected injuries were causing problems with his painting 
job.  However, in November 2001, the Veteran reported that he 
was again working as a radio announcer.  March 2002 VA 
treatment records show the Veteran had obtained a commercial 
driver's license but was unemployed.  The current overall GAF 
score including non service-connected conditions was 50; some 
difficulty in social functioning and serious difficulty in 
occupational functioning.  The fact that the SSA determined 
the Veteran to be so disabled as to preclude obtaining or 
maintaining a substantially gainful occupation from October 
2001, primarily due to his diabetes mellitus, is not binding.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).   

Although a VA clinician in her May 2002 letter listed the 
conditions with which the Veteran had been diagnosed and said 
that as a result of these disabilities the Veteran might 
benefit from sedentary work, this statement is of limited 
probative value for two reasons.  First, the clinician 
included nonservice-connected as well as service-connected 
disabilities in the list of conditions.  Second, the letter 
merely indicates that the Veteran's service-connected 
disabilities had an adverse impact on his employment, which 
the Veteran indicated on numerous occasions in medical 
records and in his own statements during the period of time 
in question; there is no statement that can be construed as a 
claim for a total rating based upon unemployability.  It is 
pertinent to note that the Veteran has employment experience 
as a radio disc jockey and has a commercial driver's license.

The preponderance of the evidence is against an effective 
date earlier than December 20, 2002 for the grant of TDIU; 
there is no doubt to be resolved; and an earlier effective 
date is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 20 percent for diabetes mellitus, type 
II is denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right hand (dominant) is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left hand (non-dominant) is denied.

An initial compensable rating for erectile dysfunction is 
denied.

A higher rating for special monthly compensation based on the 
loss of use of a creative organ is denied.

An initial compensable rating for onychomycosis of the big 
toenail of the right foot is denied.

An initial compensable rating for onychomycosis of the big 
toenail of the left foot is denied.

An initial compensable rating for bilateral diabetic 
retinopathy is denied.

An effective date earlier than December 20, 2002, for a 70 
percent rating for PTSD, is denied. 

An effective date earlier than April 4, 2003 for the award of 
service connection for peripheral neuropathy of the right 
lower extremity is denied.

An effective date earlier than April 4, 2003 for the award of 
service connection for peripheral neuropathy of the left 
lower extremity is denied.

An effective date earlier than August 20, 2004 for the award 
of service connection for peripheral neuropathy of the right 
hand (dominant) is denied.

An effective date earlier than August 20, 2004 for the award 
of service connection for peripheral neuropathy of the left 
hand (non-dominant) is denied.

An effective date earlier than November 1, 2001 for the award 
of service connection for erectile dysfunction is denied.

An effective date earlier than November 1, 2001 for the award 
of special monthly compensation based on loss of use of a 
creative organ is denied.

An effective date earlier than August 20, 2004 for the award 
of service connection for onychomycosis of the big toenail of 
the right foot, as secondary to service connected diabetes 
mellitus, is denied.

An effective date earlier than August 20, 2004 for the award 
of service connection for onychomycosis of the big toenail of 
the left foot, as secondary to service connected diabetes 
mellitus, is denied.

An effective date earlier than February 5, 2003 for the award 
of service connection for bilateral diabetic retinopathy, as 
secondary to service connected diabetes mellitus, is denied.

An effective date earlier than December 20, 2002 for a grant 
of total disability based on individual unemployability is 
denied.



REMAND

Additional development is warranted to address the merits of 
the Veteran's appeal for entitlement to initial ratings in 
excess of 30 percent for service connected ischemic heart 
disease and diabetic nephropathy, as well as earlier 
entitlement dates for those claims and the diabetes mellitus 
claim.  38 C.F.R. § 19.9.  A summation of the relevant 
evidence is set forth below. 

Procedural Background

There appears to be some question as to whether the Veteran 
is seeking an effective date for service-connected diabetes 
mellitus earlier than July 16, 1998.  In July 1998, the 
Veteran filed his original claim for service connection for 
diabetes mellitus.  In a March 1999 rating decision, the RO 
denied the claim.  In January 2001, the Veteran filed an 
application to reopen the diabetes mellitus claim.  In an 
August 2001 rating decision, the RO granted service 
connection for diabetes mellitus and rated it twenty percent 
disabling, effective January 11, 2001.  The Veteran did not 
file a Notice of Disagreement.  In an August 2001 rating 
action, the RO changed the effective date to July 16, 1998 
"[p]ursuant to the Nehmer court order."  The Veteran did 
not file a Notice of Disagreement.  In April 2002, the 
Veteran filed an increased rating claim, stating that his 
condition had "significantly worsened" and required 
insulin.  In a July 2002 rating action, the RO continued the 
twenty percent rating.  The Veteran did not file a notice of 
disagreement.  In December 2002, the Veteran filed another 
increased rating claim.  In a February 2004 rating action, 
the RO again continued the twenty percent disability rating.  
The Veteran filed a NOD with respect to the disability rating 
only.  The December 2007 Board decision lists the following 
issue on appeal:  "Entitlement to an effective date earlier 
than December 20, 2002, for a 20 percent rating for service-
connected diabetes mellitus."  No SOC has been issued with 
respect to this issue.  Accordingly, clarification of this 
point is warranted.

Factual Background

An August 2004 VA heart examination report shows that the 
Veteran complained of chest pain 2-3 times per week 
precipitated by exertion such as walking or yardwork and 
relieved with rest, and dyspnea on exertion on walking 
approximately one-quarter of a mile.  He also complained of 
chronic fatigue and dizziness on climbing staircases and on 
exertion.  He denied any paroxysmal nocturnal dyspnea and 
orthopnea.  The Veteran stated that he had been diagnosed 
with congestive heart failure by a civilian doctor in 2002, 
but the examiner noted that there was no such diagnosis in 
the VA computerized patient records.  Physical examination 
showed that the Veteran was not in cardiorespiratory 
distress.  His blood pressure was 131/68, 133/66, and 131/68.  
There was a regular heart rate and rhythm with no murmur, and 
clear breath sounds.  There was no pedal edema, hepatomegaly, 
or evidence of congestive heart failure.  An 
electrocardiogram was within normal limits.  An exercise 
stress test and a cardiac echogram were ordered, but the 
Veteran failed to report for these tests.  The examiner noted 
that it was difficult to give a diagnosis and opinion since 
the Veteran did not report for the tests.  In any event, he 
diagnosed ischemic heart disease with typical anginal 
episodes and moderate impairment.  The examiner noted that 
activities of daily living and household chores took a long 
time because of dyspnea and fatigue.    

The August 2004 VA diabetes mellitus examination shows that 
the pedal pulses were palpable.  There was "a lot" of soft 
tissue swelling involving the feet, but no pedal edema or 
discoloration.   

The January 2007 VA diabetes examination report shows that 
the Veteran reported intermittent chest pain on the left side 
of his chest related to activity.  He complained of lethargy 
and weakness "but not because of the kidney problems."  He 
complained of dyspnea and fatigue, which the examiner noted 
could be related to the Veteran's weight, but no dizziness or 
syncope.  The clinician wrote "[t]he veteran reports that he 
has been told that diabetes has affected his kidneys and he 
has protein in his urine" and that "[the Veteran] reports 
lethargy and weakness, but not because of the kidney 
problems, but he has had no weight loss."  There was trace 
to 1+ peripheral edema.  No labs were ordered.  Instead, the 
examiner reviewed "recent" labs done at the Amarillo VAMC, 
which revealed a blood urea nitrogen (BUN) level of 26 and a 
creatinine level of 1.9.  The examiner ordered a stress echo 
to look for ejection fraction.  He wrote that "[e]stimated 
METs would be about 7-8, but the decrease in METs is 
secondary to [the Veteran's] obesity and also because of his 
problems with arthritis and neuropathy in his feet."  The 
examiner also wrote:  "Ejection Fraction=55-65%."  The 
diagnosis was diabetic nephropathy as indicated by the 
presence of significant microalbumin in the urine.

A July 2009 VA hypertension examination shows that the 
Veteran reportedly stopped working in 2001 after being 
diagnosed with congestive heart failure.  The examiner 
reviewed the claims file and made the following notation:  
"[D]iagnosed with congestive heart failure 2001 (documented 
in VA medical records 2006)."  Physical examination showed 
that the Veteran was not in cardiorespiratory distress.  His 
blood pressure was 123/62, 142/76, and 122/63.  There was a 
regular heart rate and rhythm with no murmur, and clear 
breath sounds.  Peripheral edema was 2+.  A chest X-ray was 
within normal limits.  An electrocardiogram revealed a normal 
sinus rhythm.  The examiner noted that the Veteran's BUN was 
42 in February 2009 and 31 in March 2009; his creatinine 
level was 3.0 in February 2009 and 2.6 in March 2009.     

Analysis

The rating code in effect for rating arteriosclerotic heart 
disease is contained in 38 C.F.R. § 4.104, Diagnostic Code 
7005.  Under the rating formula for coronary artery disease, 
a 30 percent evaluation is assigned when a workload of 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is assigned when there is chronic 
congestive heart failure, or a workload of 3 METs or less 
result in dyspnea, fatigue, angina, dizziness, or syncope, or 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

With respect to diabetic nephropathy, Diagnostic Code 7541 
pertains to renal involvement in diabetes mellitus and 
provides that the disability is rated as renal dysfunction.  

The criteria for rating renal dysfunction are found at 38 
C.F.R. § 4.115a.  Renal dysfunction manifested by albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101 
warrants a 30 percent rating.  A 60 percent rating requires 
renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent rating is warranted for persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Finally, a 100 percent rating is 
warranted for renal dysfunction requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80 mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.

It is unclear whether the 2006 records referenced by the July 
2009 examiner reflect an episode of congestive heart failure, 
or merely confirm the Veteran's claimed diagnosis of this 
condition.  As these records could be pertinent to the 
Veteran's claim and are constructively of record, action 
should be taken to obtain and associate those records with 
the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in claims folder and must be obtained before a 
final decision is rendered).

It is also unclear whether the stress test ordered by the 
January 2007 VA examiner was actually conducted.  

With respect to the diabetic nephropathy claim, a remand is 
necessary in order to clarify the degree to which the 
Veteran's diabetes mellitus is affecting his kidney function.  
The Veteran had diabetes mellitus examinations in August 2004 
and January 2007, but many of the factors required for a 
higher rating were not discussed.  While testing for 
albuminuria was performed, there is no opinion as to whether 
this is considered "constant."  The examiner, in August 
2004, discussed the Veteran's fatigue; however, this appeared 
to be a simple repetition of the Veteran's complaints.  A 60 
percent evaluation can be assigned if there is constant 
albuminuria with some edema; an 80 percent evaluation can be 
assigned if there is generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss or limitation of 
exertion.  The examinations should show objective findings in 
relation to these criteria.  The Veteran has multiple medical 
problems making it difficult to determine what role his 
diabetic nephropathy plays in his generalized poor health, 
weakness, and lethargy.  In any event, examination reports 
must contain sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Since the recent 
examinations do not contain sufficient information to rate 
the disability in accordance with the applicable rating 
criteria, the claim for a higher rating for the Veteran's 
kidney disease must be returned for an examination to 
determine if any applicable criteria for a higher evaluation 
have been met.

The Veteran's effective date claims for heart disease and 
diabetic nephropathy cannot be adequately adjudicate until 
the actions outlined in the Remand below have been completed. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).  Accordingly, adjudication of these matters is 
deferred at this time.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
to confirm that he is seeking entitlement 
to an earlier effective date for his 
diabetes mellitus.  If the Veteran does 
wish to appeal this issue, the RO should 
thereafter issue a Statement of the Case 
to the Veteran and his representative 
addressing the issue of entitlement to an 
effective date earlier than July 16, 
1998.  The Veteran also must be advised 
of the time limit in which he may file a 
Substantive appeal.  This issue should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  Obtain outstanding VA treatment 
records from the VAMC Amarillo, Texas; 
Oklahoma City, Oklahoma; and Waco, Texas 
from August 2004 to the present. 

3.  Return the claims file to the 
physician who performed the January 2007 
VA diabetes examination of the Veteran 
and ask that he submit the stress test 
referenced in the January 2007 
examination.  

4.  The Veteran should be afforded a VA 
examination to determine the extent of 
his renal dysfunction for the purpose of 
evaluating his service-connected diabetic 
nephropathy.  All indicated tests or 
studies, including laboratory studies, 
should be done.  The examiner should 
report the Veteran's blood pressure and 
current Blood Urea Nitrogen (BUN) and 
Creatinine levels, and indicate the 
following:

(a)  Whether the Veteran has 
albuminuria and if so, whether 
it is constant or persistent.  
If the Veteran does not have 
albuminuria, the examiner 
should so state. 

(b)  Whether the Veteran has 
edema and, if so, whether it is 
persistent.  If the Veteran 
does not have edema, the 
examiner should so state.

(c)  Whether the Veteran has a 
decrease in kidney function 
and, if so, the extent of the 
decrease, noting the supporting 
findings.  If the Veteran does 
not have a decrease in kidney 
function, the examiner should 
so state.

(d)  Whether the Veteran has 
generalized poor health 
characterized by lethargy, 
weakness, anorexia, weight 
loss, or limitation of 
exertion.  If so, the examiner 
should identify the pertinent 
objective findings.  If not, 
the examiner should so state.

(e)  Whether there is markedly 
decreased function of kidney or 
other organ systems, especially 
cardiovascular.  If so, the 
doctor should explain the 
objective findings of markedly 
decreased organ function.  If 
there is no markedly decreased 
organ function, the examiner 
should explain the findings 
that support that conclusion. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


